Exhibit 10(iii)A(1)


/$CurrentDate$/




ACUITY BRANDS, INC.
Amended and Restated 2012 Omnibus Stock Incentive Compensation Plan


Restricted Stock Award Agreement for U.S. Grantees


Grantee:
Grant Type:
Grant ID:
Grant Date:
Award Amount:
Vest Schedule:
Grantee Level:
Accept by Date:
/$ParticipantName$/
/$GrantType$/
/$GrantID$/
/$GrantDate$/
/$AwardsGranted$/
/$VestingDescription$/
/$UserCode2$/
/$AcceptByDate$/



GRANT OF RESTRICTED STOCK


WHEREAS, Acuity Brands, Inc., including its subsidiaries and other affiliates
(the “Company”) maintains the Amended and Restated Acuity Brands, Inc. 2012
Omnibus Stock Incentive Compensation Plan (the “Plan”), under which the
Compensation Committee of the Company’s Board of Directors (the “Committee”) has
authority to make awards of restricted shares of the Company’s common stock to
select employees and members of the Board of Directors of the Company and its
Subsidiaries; and


WHEREAS, the Committee has determined that it is in the best interest of the
Company and its stockholders to grant this restricted stock award provided
herein (the “Restricted Stock Award”) to the Grantee identified above, such
grant to be subject to the terms and conditions set forth in the Plan and this
Restricted Stock Notification and Award Agreement, together with its exhibits
(“Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Grantee and the Grantee’s legal representative with respect to any questions
arising under the Plan or this Agreement.


2.    Grant of Restricted Stock Award. The Committee, on behalf of the Company,
hereby grants to the Grantee, effective as of the Grant Date, Restricted Stock
equal to the Award Amount set forth above, on the terms and conditions set forth
in this Agreement, including the specific vesting requirements set forth in the
preamble, and as otherwise provided in the Plan.


3.    Terms and Conditions.


(a)     Restrictions.


i.
This award of Restricted Stock is conditioned upon Grantee’s acceptance of the
terms of this Agreement, as evidenced by Grantee’s execution of this Agreement
or by Grantee’s electronic acceptance of this Agreement in a manner and during
the time period allowed by the Company. If the terms of this Agreement are not
timely accepted by execution or by such electronic means, the award of
Restricted Stock may be cancelled by the Committee.





1

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


ii.
Except for death, Disability, or Change in Control, as defined in the Plan and
as set forth below, if Grantee remains employed by the Company, a Subsidiary or
Affiliate, the Restricted Stock shall vest pursuant to the schedule set forth
above. For purposes of this Agreement, providing services as an Employee or as a
member of the Board of Directors of the Company shall be considered employment.



iii.
If prior to the date on which the Restricted Stock vests and the restrictions
with respect to the Restricted Stock lapse (the “Vesting Date”), (i) Grantee
dies while actively employed by the Company, or (ii) Grantee has his or her
employment terminated by reason of Disability, any Restricted Stock shall become
fully vested and nonforfeitable as of the date of Grantee’s death or Disability.
The Company shall transfer the Shares to be issued upon vesting of the
Restricted Stock, as a result of Grantee’s death or Disability, free and clear
of any restrictions imposed by this Agreement (except for restrictions set forth
in Section (3)(a)(viii)) to Grantee (or, in the event of death, to Grantee’s
heirs, subject to the applicable laws of descent and distribution) as soon as
practical after his or her date of death or termination for Disability.



iv.
Except for death or Disability as provided above, or except as otherwise
provided in a severance agreement with Grantee, if Grantee terminates his or her
employment or if the Company, or if different, the Subsidiary or Affiliate
employing the Grantee (the “Employer”), terminates Grantee prior to the Vesting
Date (even in the case of unfair dismissal and whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where Grantee is
employed or the terms of Grantee’s employment agreement, if any), the Grantee
expressly acknowledges that the Restricted Stock shall cease to vest further,
the unvested Restricted Stock shall be immediately forfeited, and Grantee shall
only be entitled to the Shares of Restricted Stock that have vested prior to the
“Date of Termination.” “Date of Termination” means the last day of active
employment of the Grantee with the Employer. For greater certainty, the Date of
Termination of the Grantee shall be deemed to be the date on which the notice of
termination of employment provided is stated to be effective (in the case of
alleged constructive dismissal, the date on which the alleged constructive
dismissal is alleged to have occurred), and not during or as of the end of any
notice or other period following such date during which the Grantee is in
receipt of, or eligible to receive, statutory, contractual or common law notice
of termination or any compensation in lieu of such notice or severance pay. The
Board or the Committee shall have the exclusive discretion to determine when
Grantee is no longer actively providing services for purposes of the Restricted
Stock grant (including whether Grantee may still be considered to be providing
services while on a leave of absence).



v.
Except as otherwise provided in this Agreement, including Exhibits A and B
attached hereto, and subject to the Company’s Incentive-Based Compensation
Recoupment Policy (described below), on each Vesting Date, Grantee shall own
vested Shares of Restricted Stock free and clear of all restrictions imposed by
this Agreement (except those restrictions imposed in Section (3)(a)(viii)
below). The Company shall transfer the vested Shares of Restricted Stock to an
unrestricted account in the name of the Grantee as soon as practical after each
Vesting Date.



vi.
In exchange for receipt of consideration in the form of the Restricted Stock
award pursuant to this Agreement, and other good and valuable consideration,
Grantee agrees that Grantee shall comply with the confidentiality, inventions,
non-solicitation and non-competition provisions attached hereto as Exhibit B.



vii.
Notwithstanding the other provisions of this Agreement, in the event of a Change
in Control prior to the Vesting Date, all Shares of Restricted Stock shall
become fully vested and nonforfeitable as of the date of the Change in Control.
The Company shall transfer the Shares of Restricted Stock that become vested
pursuant to this provision to an unrestricted account in the name of the Grantee
as soon as practical after the date of the Change in Control.



viii.
All awards of Restricted Stock designated as “performance-based compensation”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), whether unvested or



2

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


vested, shall be subject to the Company’s Incentive-Based Compensation
Recoupment Policy (the “Recoupment Policy”), such that any award that was made
to a Grantee, who is deemed a “Covered Employee” under the Recoupment Policy,
within the three (3) year period preceding the date on which the Company
announces that it will prepare an accounting restatement under the Recoupment
Policy, shall be subject to deduction, clawback or forfeiture, as applicable.


xi.
The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the Vesting Date.



(b) Stock; Dividends; Voting.


i.
The Restricted Stock shall be registered in the name of the Grantee as of the
respective Grant Date for such Shares of Restricted Stock. The Company may issue
stock certificates or evidence Grantee’s interest by using a restricted book
entry account with the Company’s transfer agent. Physical possession or custody
of any stock certificates that are issued shall be retained by the Company until
such time as the Shares of Restricted Stock are vested. The Company reserves the
right to place a legend on such stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan.



ii.
During the Period of Restriction in which Grantee holds the Shares of Restricted
Stock, Grantee shall be entitled to vote such Restricted Stock and the Company
shall credit to a non-interest bearing account on its books for the Grantee any
cash dividends paid with respect to such Shares of Restricted Stock while they
are so held, and such dividends shall be paid to Grantee if and when Grantee’s
rights vest at the end of the Period of Restriction. The Company will pay the
cash dividends to the Grantee as soon as practical after each Vesting Date. Any
dividends credited to Grantee’s non-interest bearing account shall be forfeited
in the event the Restricted Stock is forfeited.



iii.
In the event of a Share Change (as defined in the Plan), the number and class of
Shares or other securities that Grantee shall be entitled to, and shall hold,
pursuant to this Agreement shall be appropriately adjusted or changed to reflect
the Share Change, provided that any such additional Shares or additional or
different shares or securities shall remain subject to the restrictions in this
Agreement.



iv.
Grantee represents and warrants that he or she is acquiring the Restricted Stock
for investment purposes only, and not with a view to distribution thereof.
Grantee is aware that the Restricted Stock may not be registered under United
States (“U.S.”) federal or any state or foreign securities laws and that in that
event, in addition to the other restrictions on the Shares, they will not be
able to be transferred unless an exemption from registration is available or the
Shares are registered. By making this award of Restricted Stock, the Company is
not undertaking any obligation to register the Restricted Stock under any
federal, state or foreign securities laws.



(c)    No Right to Continued Employment or Additional Grants. Nothing in this
Agreement or the Plan shall be interpreted or construed to confer upon Grantee
any right with respect to continuance of employment by the Company or the
Employer, nor shall this Agreement or the Plan interfere in any way with the
right of the Employer to terminate Grantee’s employment at any time. The Plan
may be terminated at any time, and even if the Plan is not terminated, Grantee
shall not be entitled to any additional awards under the Plan.


(d)    Responsibility for Taxes.


i.
Grantee acknowledges that, regardless of any action taken by the Company or the
Employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Grantee’s participation in the Plan and legally applicable to Grantee
(“Tax-Related Items”), is and remains Grantee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Grantee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-



3

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


Related Items in connection with any aspect of the Restricted Stock, including,
but not limited to, the grant or vesting of the Restricted Stock, the subsequent
sale of Shares acquired due to applicable restrictions on the Restricted Stock
having lapsed and the receipt or payment of any dividends and (2) do not commit
to and is under no obligation to structure the terms of the grant or any aspect
of the Restricted Stock to reduce or eliminate Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Grantee is
subject to Tax-Related Items in more than one jurisdiction, Grantee acknowledges
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


ii.
Grantee shall have the right to make such elections under the Code as are
available in connection with this award of Restricted Stock. The Company and
Grantee agree to report the value of the Restricted Stock in a consistent manner
for U.S. federal income tax purposes.



iii.
Prior to any relevant taxable or tax withholding event, as applicable, Grantee
agrees to make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.



iv.
In this regard, Grantee authorizes the Company, or their respective agents, at
their discretion, to satisfy any applicable withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:



(A)
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Company; or



(B)
withholding from proceeds of the sale of Shares acquired upon vesting of the
Restricted Stock either through a voluntary sale or through a mandatory sale
arranged by the Company (on Grantee’s behalf pursuant to this authorization); or



(C)
withholding by canceling (in whole or in part) a number of Shares of Restricted
Stock having a fair market value not less than the amount of the Tax-Related
Items, provided, that if Grantee is a Section 16 officer under the Exchange Act,
then the Committee shall establish the method of withholding from alternatives
(A)-(C) herein, and, if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding event, then Grantee shall be entitled to elect
the method of withholding from the alternatives above.



v.
Depending on the withholding method and subject to Section 17.2 of the Plan, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates, in which case Grantee will receive a refund
of any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent.



vi.
Grantee agrees to pay to the Company or the Employer, including through
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Company and/or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold or account for as a result of
Grantee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if Grantee fails to comply with Grantee’s
obligations in connection with the Tax-Related Items.



(e)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying Shares of Common Stock. Grantee should consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.


(f)    Governing Law and Venue. Except with respect to Exhibit B, the Restricted
Stock grant and the provisions of this Agreement and the validity,
interpretation, construction and performance of same shall be governed by, and
subject to, the laws of the State of Delaware, without regard to its conflict of
law provisions. Any


4

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Restricted Stock or this Agreement, shall be brought and heard
exclusively in the U.S. District Court for the District of Delaware or the
Delaware Superior Court, New Castle County. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.


(g)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Grantee’s participation in the Plan, on the
Restricted Stock and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


(h)    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


(i)    Waiver. Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Grantee.


(j)    Pronouns; Including. Wherever appropriate in this Agreement, personal
pronouns shall be deemed to include the other genders and the singular to
include the plural. Wherever used in this Agreement, the term “including” means
“including, without limitation.”


(k)    Successors in Interest. This Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns, whether by merger,
consolidation, reorganization, sale of assets, or otherwise. This Agreement
shall inure to the benefit of Grantee’s legal representatives. All obligations
imposed upon Grantee and all rights granted to the Company under this Agreement
shall be final, binding, and conclusive upon Grantee’s heirs, executors,
administrators, and successors.


(l)    Interpretation. The Committee shall have the sole and absolute authority
with respect to the interpretation, construction, or application of this
Agreement. Any determination made hereunder shall be final, binding, and
conclusive on Grantee and the Company for all purposes.


(m)    Integration. This Agreement, along with any Exhibit hereto, encompasses
the entire agreement of the parties related to the subject matter of this
Agreement, and supersedes all previous understandings and agreements between
them, whether oral or written, except as otherwise described specifically in
Exhibit B.  The parties hereby acknowledge and represent, that they have not
relied on any representation, assertion, guarantee, warranty, collateral
contract or other assurance, except those set out in this Agreement, made by or
on behalf of any other party or any other person or entity whatsoever, prior to
the execution of this Agreement. 


(n)    Grantee Bound by the Plan. Grantee hereby acknowledges receipt of a copy
of the Plan and the prospectus for the Plan and agrees to be bound by all the
terms and provisions thereof.


(o)    Insider Trading/Market Abuse Restrictions. Grantee may be subject to
insider trading restriction and/or market abuse laws, which may affect Grantee’s
ability to acquire or sell Shares or rights to Shares (e.g., Restricted Stock)
under the Plan during such times as Grantee is considered to have “inside
information” regarding the Company. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Grantee is
responsible for ensuring Grantee’s own compliance with any applicable
restrictions and is advised to speak with his or her personal legal advisor on
this matter.


5

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)




(p)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company. By Grantee’s electronic
signature and the electronic signature of the Company’s representative, Grantee
and the Company agree that this Restricted Stock award is granted under and
governed by the terms and conditions of the Plan and this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




Vernon J. Nagel
Chairman, President and CEO




C. Dan Smith
SVP, Treasurer and Secretary






PLEASE RETAIN THIS AGREEMENT AND ALL EXHIBITS FOR YOUR RECORDS.








6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


EXHIBIT A
SHARE OWNERSHIP AND RETENTION REQUIREMENT


It is the Company’s belief and expectation that executives should own a
reasonable amount of Company stock to further align their interests with those
of our shareholders. Accordingly, you are expected to adhere to share ownership
and share retention requirements in connection with awards under the Plan.


The share ownership requirement is stated as a multiple of your base salary and
mandates that you own a number of shares with a value equal to the applicable
multiple of your base salary.  The share retention requirement is stated as a
percentage of shares acquired under the Plan that must be retained, net of the
cost of exercising shares and/or the taxes associated with the shares.  You have
until four years from first becoming subject to the requirements to satisfy your
share ownership requirement.  However, if you do not currently satisfy the share
ownership requirement, you are subject to the share retention requirement. 


Your share ownership and retention requirements are set forth below based on the
Grantee Level stated on the first page of this Agreement. 


Grantee Level
Ownership Multiple of
Annual Base Salary
Retention Requirement
Percentage
0
4
50%
1
3
40%
2
2
35%
3
1
30%
4 or 5
0.5
20%
6 or 7
0
0%



Your ownership multiple is multiplied by your annual base salary and your share
retention requirement is the percent of net shares acquired through the Plan. 
Your Restricted Stock counts toward satisfying your share ownership requirement
beginning at the Grant Date.






7

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


EXHIBIT B


CONFIDENTIALITY, INVENTIONS, NON-SOLICITATION
AND NON-COMPETITION PROVISIONS


1.    Definitions.


(a)    “Confidential Information” “Confidential Information” means the
following:


i.
data and information relating to the Company’s Business (as defined herein);
which is disclosed to Grantee or of which Grantee became aware of as a
consequence of Grantee’s relationship with the Company; has value to the
Company; is not generally known to the competitors of the Company; and which
includes trade secrets, methods of operation, names of customers, price lists,
financial information and projections, personnel data, and similar information.
For purposes of the Confidentiality, Inventions, Non-Solicitation and
Non-Competition Provisions (the “Confidentiality Provisions”), subject to the
foregoing, and according to terminology commonly used by the Company, the
Company’s Confidential Information shall include, but not be limited to,
information pertaining to: (1) business opportunities; (2) data and compilations
of data relating to the Company’s Business; (3) compilations of information
about, and communications and agreements with, customers and potential customers
of the Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Grantee in furtherance of
Grantee’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data.
Confidential Information also includes any summary, extract or analysis of such
information, together with information that has been received or disclosed to
the Company by any third party as to which the Company has an obligation to
treat as confidential.



ii.
Confidential Information shall not include:



(A) Information generally available to the public other than as a result of
improper disclosure by Grantee;


(B)
Information that becomes available to Grantee from a source other than the
Company (provided Grantee has no knowledge that such information was obtained
from a source in breach of a duty to the Company);



(C)
Information disclosed pursuant to law, regulations or pursuant to a subpoena,
court order or legal process; and/or



(D) Information obtained in filings with the Securities and Exchange Commission.


(b)    “Trade Secrets” has the meaning set forth under Georgia law, O.C.G.A. §§
10-1-760, et seq.




8

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


(c)    “Customers” means those entities and/or individuals which, within the
two-year period preceding the Date of Termination (as that term is defined in
the Restricted Stock Award Agreement): (i) Grantee had material contact on
behalf of the Company; (ii) about whom Grantee acquired, directly or indirectly,
Confidential Information or Trade Secrets as a result of his/her employment with
the Company; and/or (iii) Grantee exercised oversight or responsibility of
subordinates who engaged in Material Contact on behalf of the Company.
Additionally, “Customers” references only those entities and/or individuals with
whom the Company currently has a business relationship, or with whom it expended
resources to have or resume the same during the two-year period referenced
herein.


(d)    “Company” means Acuity Brands, Inc., along with its Subsidiaries or other
Affiliates.


(e)    “Company’s Business” means the design, manufacture, installation,
servicing, and/or sale of one or more of the following and any related products
and/or services: lighting fixtures and systems; lighting control components and
systems (including but not limited to dimmers, switches, relays, programmable
lighting controllers, sensors, timers, and range extenders for lighting and
energy management and other purposes); building management and/or control
systems; commercial building lighting controls; intelligent building automation
and energy management products, software and solutions; motorized shading and
blind controls; building security and access control and monitoring for fire and
life safety; emergency lighting fixtures and systems (including but not limited
to exit signs, emergency light units, inverters, back-up power battery packs,
and combinations thereof); battery powered and/or photovoltaic lighting
fixtures; electric lighting track units; hardware for mounting and hanging
electrical lighting fixtures; aluminum, steel and fiberglass fixture poles for
electric lighting; light fixture lenses; sound and electromagnetic wave
receivers and transmitters; flexible and modular wiring systems and components
(namely, flexible branch circuits, attachment plugs, receptacles, connectors and
fittings); LED drivers and other power supplies; daylighting systems including
but not limited to prismatic skylighting and related controls; organic LED
products and technology; medical and patient care lighting devices and systems;
indoor positioning products and technology; software and hardware solutions that
collect data about building and business operations and occupant activities via
sensors and use that data to provide software services or data analytics; sensor
based information networks; and any wired or wireless communications and
monitoring hardware or software related to any of the above. This shall not
include any product or service of the Company if the Company is no longer in the
business of providing such product or service to its customers at the relevant
time of enforcement.


(f)    “Employee Services” shall mean the duties and services of the type
conducted, authorized, offered, or provided by Grantee in his/her capacity as an
Employee on behalf of the Company within twelve (12) months prior to the Date of
Termination.


(g)    “Territory” means the United States. Grantee acknowledges that the
Company is licensed to do business and in fact does business in all fifty states
in the United States. Grantee further acknowledges that the services she/he has
performed on behalf of the Company are at a senior level and are not limited in
their territorial scope to any particular city, state, or region, but instead
affect the Company’s activity within the entire United States. Specifically,
Grantee provides Employee Services on the Company’s behalf throughout the United
States, meets with Company agents and distributors, develops products and/or
contacts throughout the country, and otherwise engages in his/her work on behalf
of the Company on a national level. Accordingly, Grantee agrees that these
restrictions are reasonable and necessary to protect the Confidential
Information, trade secrets, business relationships, and goodwill of the Company.


(h)    “Material Contact” shall have the meaning set forth in O.C.G.A. §
13-8-51(10), which includes contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee’s association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two years prior to the Date of Termination.




9

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


(i)    “Termination for Cause” or “Terminated for Cause” shall mean the
involuntary termination of Grantee by the Company for the following reasons:


i.
If termination shall have been the result of an act or acts by Grantee which
constitute a felony or any crime involving dishonesty, theft, fraud or moral
turpitude;



ii.
If termination shall have been the result of an act or acts by Grantee which are
determined, in the good faith judgment of the Company, to be in violation of
written policies of the Company;



iii.
If termination shall have been the result of an act or acts of dishonesty by
Grantee resulting or intended to result directly or indirectly in gain or
personal enrichment to Grantee at the expense of the Company;

 
iv.
Upon the willful and continued failure by Grantee to substantially perform the
duties assigned to Grantee (other than any such failure resulting from
incapacity due to mental or physical illness constituting a Disability), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that Grantee has not substantially performed his or her duties; or



v.
If termination shall have been the result of the unauthorized disclosure by
Grantee of the Company’s Confidential Information or violation of any other
provision of the Confidentiality Provisions.



(j)    “Inventions” and “Works For Hire.” The term “Invention” means
contributions, discoveries, improvements and ideas and works of authorship,
whether or not patentable or copyrightable, and: (i) which relate directly to
the Company’s Business, or (ii) which result from any work performed by Grantee
or by Grantee’s fellow employees for the Company, or (iii) for which equipment,
supplies, facilities, Confidential Information or Trade Secrets of the Company
are used, or (iv) which is developed on the Company’s time. The term “Works For
Hire” (“Works”) means all documents, programs, software, creative works and
other expressions and information in any tangible medium created, in whole or in
part, by Grantee during the period of and relating to his/her employment with
the Company, whether copyrightable or otherwise protectable, other than
Inventions.


2.    Confidentiality, Inventions, Non-Solicitation and Non-Competition.


(a)    Purpose and Reasonableness of Provisions. Grantee acknowledges that,
during the term of his/her employment with the Company and after the Date of
Termination, the Company has furnished and may continue to furnish to Grantee
Trade Secrets and Confidential Information, which, if used by Grantee on behalf
of, or disclosed to, a competitor of the Company or other person, could cause
substantial detriment to the Company. Moreover, the parties recognize that
Grantee, during the term of his/her employment with the Company, has developed
important relationships with customers, sales agents, and others having valuable
business relationships with the Company, and that these relationships may
continue to develop after the Date of Termination. In view of the foregoing,
Grantee acknowledges and agrees that the restrictive covenants contained in this
Section 2 are reasonably necessary to protect the Company’s legitimate business
interests, Confidential Information, and good will.


(b)    Trade Secrets and Confidential Information. Grantee agrees that he/she
shall protect the Company’s Trade Secrets (as defined in Section 1(b) above) and
Confidential Information (as defined in Section 1(a) above) and shall not
disclose to any person or entity, or otherwise use or disseminate, except in
connection with the performance of his/her duties for the Company, any Trade
Secrets or Confidential Information. However, Grantee may make disclosures
required by a valid order or subpoena issued by a court or administrative agency
of competent jurisdiction, in which event Grantee will promptly notify the
Company of such order or subpoena to provide it an opportunity to protect its
interests. Grantee’s obligations under this Section 2(b) have applied throughout
his/her active employment, shall continue after the Date of Termination, and
shall survive any expiration or termination of the Confidentiality Provisions,
so long as the information or material remains Confidential Information or a
Trade Secret, as applicable.




10

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


Grantee further confirms that during his/her employment with the Company,
including after the Date of Termination, he/she has not and will not offer,
disclose or use on Grantee’s own behalf or on behalf of the Company, any
information Grantee received prior to employment by the Company which was
supplied to Grantee confidentially or which Grantee should reasonably know to be
confidential.


Nothing in this section prohibits Grantee from reporting possible violations of
federal law or regulation to any governmental agency or entity including, but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Grantee does not need the prior authorization of the Company to make
any such reports or disclosures, and Grantee is not required to notify the
Company that Grantee has made such reports or disclosures.


(c)    Return of Property. On or before the Date of Termination, Grantee agrees
to deliver promptly to the Company all files, customer lists, management
reports, memoranda, research, Company forms, financial data and reports and
other documents (including all such data and documents in electronic form) of
the Company, supplied to or created by him/her in connection with his/her
employment hereunder (including all copies of the foregoing) in his/her
possession or control, and all of the Company’s equipment and other materials in
his/her possession or control. Grantee further agrees and covenants not to
retain any such property and to permanently delete such information residing in
electronic format to the best of his/her ability and not to attempt to retrieve
it. Grantee’s obligations under this Section 2(c) shall survive any expiration
or termination of the Confidentiality Provisions.


(d)    Inventions. Except to the extent prohibited by state and local laws,
Grantee does hereby assign to the Company the entire right, title and interest
in any Invention which is or was made or conceived, either solely or jointly
with others, during his/her employment with the Company, including after the
Date of Termination. Grantee attests that he/she has disclosed (or promptly will
disclose, if after the Date of Termination) to the Company all such Inventions.
Grantee will, if requested, promptly execute and deliver to the Company a
specific assignment of title for any such Invention and will at the expense of
the Company, take all reasonably required action by the Company to patent,
copyright or otherwise protect the Invention. If Grantee is a resident of the
State of California as of the Grant Date, then this Section 2(d) shall not apply
to any Invention that qualifies fully as a nonassignable invention under Section
2870 of the California Labor Code, which provides as follows:


i.
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



(A)
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or



(B)
Result from any work performed by the employee for the employer.



ii.
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.



(e)    Non-Competition. Except as otherwise provided in Section 12 below, in the
event that Grantee,


i.
voluntarily resigns from the Company,



ii.
is Terminated for Cause (as defined above), or



iii.
declines to sign a Confidential Severance Agreement and Release offered by the
Company in the event of a termination for any reason other than a Termination
for Cause (including, for example, as a result of a position elimination),



11

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)




Grantee acknowledges and agrees that during his/her employment, and for twelve
(12) months after the Date of Termination, he/she has not and will not, directly
or indirectly, engage in, provide, or perform any Employee Services on behalf of
any person or entity (or, if organized into divisions or units, any distinct
division or operating unit) in the Territory that derives revenue from providing
goods or services substantially similar to those which comprise the Company’s
Business. Notwithstanding the foregoing, if the Company terminates Grantee’s
employment for any reason other than a Termination for Cause (including, for
example, as a result of a position elimination), and Grantee signs a
Confidential Severance Agreement and Release offered by the Company, the period
covered by this non-competition covenant will be reduced to either: (i) the time
within which severance payments are scheduled to be paid to Grantee under such
agreement, or (ii) if severance is paid to Grantee in a lump sum, the number of
weeks of Grantee’s then-current regular salary that are used to calculate such
lump sum payment; provided, however, that the restrictive period calculated
hereunder shall not, in any event, exceed twelve (12) months following the Date
of Termination.


(f)    Non-Solicitation of Customers. Grantee acknowledges and agrees that
during his/her employment, and for twenty-four (24) months after the Date of
Termination, Grantee has not and will not directly or indirectly solicit
Customers (as defined in Paragraph 1(c) above) with whom he/she had Material
Contact (as defined in 1(h) above) for the purpose of providing goods and/or
services competitive with the Company’s Business.


(g)    Non-Solicitation of Employees and Agents. Grantee acknowledges and agrees
that during his/her employment, and for a period of twenty-four (24) months
after the Date of Termination, Grantee has not and will not, directly or
indirectly, whether on behalf of the Grantee or others, solicit or lure or
attempt to solicit or lure any of the Company’s employees or agents.


(h)    Non-Solicitation of Sales Agents. Grantee acknowledges and agrees that
during his/her employment, and for a period of twenty-four (24) months after the
Date of Termination, Grantee has not and will not, directly or indirectly,
whether on behalf of the Grantee or others, solicit any of the Company’s Sales
Agents for the purpose of disrupting their relationship with the Company and/or
selling and/or facilitating the sale of products competitive with the Company’s
Business. For purposes of this Section 2, a “Sales Agent” is any third-party
agency, and/or its representatives, with which or whom the Company has
contracted for the purpose of facilitating the sale of the Company’s products
during the last twenty-four (24) months of Grantee’s employment with the
Company.


(i)    Injunctive Relief. Grantee acknowledges that if he/she breaches or
threatens to breach any of the provisions of this Section 2, his/her actions may
cause irreparable harm and damage to the Company which could not be compensated
in damages. Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have. The
existence of any claim or cause of action by Grantee against the Company,
whether predicated on the Confidentiality Provisions or otherwise, shall not
constitute a defense to the enforcement by the Company of Grantee’s agreements
under this Section 2.


3.    Non-Assignable by Grantee. The parties acknowledge that the
Confidentiality Provisions have been entered into due to, among other things,
the special skills and knowledge of Grantee, and agree that the Confidentiality
Provisions may not be assigned or transferred by Grantee.


4.    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class, postage
prepaid, addressed as follows:


If to the Company:    Acuity Brands, Inc.
Attention: Corporate Secretary
1170 Peachtree Street, NE, Suite 2300
Atlanta, Georgia 30309-7676


If to Grantee:        To his/her last known address on file with the Company


12

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)




Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


5.    Provisions Severable. If any provision or covenant, or any part thereof,
contained in the Confidentiality Provisions is held by any court to be invalid,
illegal, or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, in
the Confidentiality Provisions, all of which shall remain in full force and
effect. Each and every provision, paragraph and subparagraph of Section 2 above
is severable from the other provisions, paragraphs and subparagraphs and
constitutes a separate and distinct covenant.


The restrictive covenants set forth in Section 2 of the Confidentiality
Provisions represent the entire agreement of the parties with respect to the
subject matter thereof and supersede any prior agreement with respect thereto;
provided, however, that the restrictive covenants described in this Exhibit B
shall not supersede those set forth in either: (a) any Executive Severance
Agreement applicable to Grantee, if any, or (b) any Confidentiality, Inventions
and Non-Solicitation Agreement to which Grantee is a party, if any. To the
extent that any Executive Severance Agreement and/or Confidentiality, Inventions
and Non-Solicitation Agreement applicable to Grantee include restrictive
covenant provisions that conflict with the provisions contained in the
Confidentiality Provisions, the provisions that are more restrictive on Grantee
will control.


6.    Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
the Confidentiality Provisions shall not be deemed a waiver or relinquishment of
any right granted in the Confidentiality Provisions or the future performance of
any such term or condition or of any other term or condition of the
Confidentiality Provisions, unless such waiver is contained in a writing signed
by the party making the waiver.


7.    Amendments and Modifications. The Confidentiality Provisions and any
Exhibit hereto may be amended or modified only by a writing signed by both
parties hereto, which makes specific reference to the Confidentiality
Provisions. However, this Section does not affect a court of competent
jurisdiction or arbitrator’s ability to modify the Confidentiality Provisions
pursuant to O.C.G.A. §§ 13-8-51(11); 53(d); or 54 in the event that either party
initiates legal proceedings that relate in any way to the Confidentiality
Provisions, including any action brought by either party seeking to enforce any
provision set forth herein.


8.    Governing Law and Venue.  Except with respect to employees who primarily
work and reside in California, the validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of the State of Georgia, United States of America, without regard to
its conflict of law provisions. With respect employees who primarily work and
reside in California, the validity and effect of the Confidentiality Provisions
shall be governed by and construed and enforced in accordance with the laws of
the State of California, United States of America, without regard to its
conflict of law provisions. Any and all disputes relating to, concerning or
arising from the Confidentiality Provisions, or relating to, concerning or
arising from the relationship between the parties evidenced by the
Confidentiality Provisions, shall be brought and heard exclusively in the U.S.
District Court for the District of Delaware or the Delaware Superior Court, New
Castle County, except with respect to employees who primarily work and reside in
California, whose disputes shall be brought and heard exclusively in the state
and federal courts of Orange County, California. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.


9.    Legal Fees. Each party shall pay its own legal fees and other expenses
associated with any dispute under the Confidentiality Provisions or any Exhibit
hereto.




13

--------------------------------------------------------------------------------

Exhibit 10(iii)A(1)


10.    Tender Back Provision. If, in the context of a lawsuit involving Grantee
or any other person or entity arguing on Grantee’s behalf, any court determines
that any provisions of Section 2 are void, invalid, illegal, or otherwise
unenforceable, Grantee shall be required to immediately return to the Company
70% of all monies paid out under Paragraph 2 of the Restricted Stock Award
Agreement, or to return 70% of any unsold shares the Grantee still owns of such
Restricted Stock awarded under Paragraph 2 of the Restricted Stock Award
Agreement. For purposes of this section, the amount to be paid back shall be
determined by ascertaining the value and amount the share(s) sold at the time
that the Grantee actually sold such share(s).


11.    Tolling Period. If Grantee is found by a court to have violated any
restriction in Section 2 of the Confidentiality Provisions, he/she agrees that
the time period for such restriction shall be extended by one day for each day
that he/she is found to have violated the restriction, up to a maximum of 18
months.


12.    Exclusions. The restrictions set forth in Section 2(e) (Non-Competition),
Section 2(f) (Non-Solicitation of Customers) and Section 2(h) (Non-Solicitation
of Sales Agents) shall not apply to persons who primarily work and reside in
California or where otherwise prohibited by state or local law.


*******






14